NONPRECEDENTIAL DISPOSITION
                        To be cited only in accordance with
                                Fed. R. App. P. 32.1



           United States Court of Appeals
                             For the Seventh Circuit
                             Chicago, Illinois 60604

                             Argued January 23, 2007
                             Decided February 8, 2007

                                       Before

                   Hon. JOEL M. FLAUM, Circuit Judge

                   Hon. MICHAEL S. KANNE, Circuit Judge

                   Hon. ANN CLAIRE WILLIAMS, Circuit Judge

No. 06-2377                                     Appeal from the United States District
                                                Court for the Southern District of
UNITED STATES OF AMERICA,                       Indiana, Indianapolis Division.
          Plaintiff-Appellee,

      v.                                        No. 1:04CR00112-001

MICHAEL BURNETT,                                Sarah Evans Barker,
         Defendant-Appellant.                   Judge.

                                     ORDER

       Michael Burnett is serving a 16-year prison term after a jury found him
guilty of possessing a firearm after a felony conviction. See 18 U.S.C. §§ 922(g)(1),
924(e)(1). The only issue Burnett raises on appeal is whether the district court
erroneously denied his motion to suppress the gun, which police found in his house
while executing a search warrant. Because probable cause supported the issuance
of the search warrant, we uphold the court’s ruling and affirm Burnett’s conviction.

       In June 2004 police detective Brady Ball conducted surveillance on Burnett’s
house, located at 1414 East 24th Street in Indianapolis, Indiana. After observing
suspicious activity at the house, Ball executed an affidavit representing the
following facts:
No. 06-2377                                                                    Page 2

       Nine months before, in September 2003, police had executed a search
warrant at Burnett’s house at 1414 East 24th Street and found marijuana, a large
amount of cash, and photos of Burnett posing with large amounts of marijuana.
They also recovered Burnett’s Social Security card and mail linking Burnett to the
residence. Then on June 14, 2004, while conducting surveillance at the house,
Detective Ball observed “very heavy” vehicle traffic at the address from 3:00 p.m. to
6:00 p.m. At one point Ball saw Burnett walk a female visitor out of the house and
to her car. A confidential informant had told Ball that Burnett preferred to sell
marijuana to female customers, so he ordered officers in a marked police car to
follow the woman. The officers stopped her when she committed a traffic violation
and discovered that she was driving on a suspended license. After the patrol
officers found “fresh marijuana” in her car, the woman told them she had just come
from 1414 East 24th Street where she was “hanging out with ‘Big Mike.’” She said
that Big Mike gave her the marijuana “because that’s how Mike is.” When Ball
interviewed the woman, she repeated that she got the marijuana while at Big
Mike’s house.

       Detective Ball presented his affidavit to a state judge shortly after midnight
on June 15, 2004, and requested a warrant to search the house. The judge issued
the warrant. Police executed the warrant shortly after midnight on June 15, 2004,
and recovered a .357 handgun. The matter was referred to federal authorities, and
after Burnett was charged with violating § 922(g)(1), he moved to suppress the gun.
The district court denied the motion without a hearing, holding that Ball’s affidavit
established probable cause to believe marijuana was in the house.

       In challenging the suppression ruling, Burnett argues that Detective Ball’s
affidavit is “deficient in substance and relevant detail” and thus, he continues, did
not establish probable cause to issue the search warrant. In support of this
argument, Burnett questions the importance of the affidavit’s individual facts. For
example, he asserts that the facts surrounding the September 2003 search were
stale by the time Ball completed his affidavit, that an observation of “heavy traffic”
at Burnett’s house “conveyed no information to the issuing judge,” and that the
confidential informant’s tip about Burnett’s preference for female customers could
not be considered reliable. Burnett further argues that, because Ball did not
disclose that only small amounts of marijuana were recovered during the
September 2003 search and from the woman’s car on July 14, the state judge had no
reason to believe that Burnett was dealing drugs out of his house. This is especially
true, says Burnett, because the woman said that “Big Mike” gave her the
marijuana.

       By trying to pick apart the affidavit, Burnett ignores the well-established
principle that probable cause is a “common sense judgment” made from a review of
“the totality of the circumstances.” See Illinois v. Gates, 462 U.S. 213, 233, 244
No. 06-2377                                                                   Page 3

(1983); United States v. Harris, 464 F.3d 733, 738 (7th Cir. 2006). Probable cause
exists when “the affidavit sets forth sufficient facts to induce a reasonably prudent
person to believe that a search will uncover contraband or evidence of a crime.”
United States v. Sidwell, 440 F.3d 865, 868 (7th Cir. 2006). Here, the woman who
was caught with marijuana after leaving Burnett’s house told authorities that she
got it from him, and this information was corroborated by Ball’s observation of
Burnett escorting her out of the house—which had a historical link to marijuana.
See, e.g., United States v. Olson, 408 F.3d 366, 371 (7th Cir. 2005) (noting that
newly arrested informant’s corroborated statement established probable cause);
United States v. Hammond, 351 F.3d 765, 772 (6th Cir. 2003) (stating that even
minimally reliable tips take on added meaning when corroborated by police
investigation). Burnett argues that because the woman said he gave her marijuana
there was no evidence that he was dealing marijuana. But in Indiana a person who
knowingly or intentionally delivers marijuana is guilty of “dealing” it. See Ind.
Code § 35-48-4-10(a). The relevant statute defines “delivery” to include “an actual
or constructive transfer from one person to another,” see id. § 35-48-1-11, and
nowhere does the statute make remuneration an element of the crime. In any
event, the affidavit would at least lead a reasonably prudent person to believe that
Burnett possessed marijuana in the house. Because the mere possession of
marijuana is a crime in Indiana, see id. § 35-48-4-11, probable cause supported the
issuance of the search warrant, see United States v. Colonna, 360 F.3d 1169, 1175
(10th Cir. 2004) (stating that personal-use amount of marijuana found in
residence’s trash justified search warrant).

        Burnett is not helped by United States v. Owens, 387 F.3d 607 (7th Cir.
2004), which he reads as support for his contention that Detective Ball should have
disclosed the amounts of marijuana found in the prior search of his house and in his
female visitor’s car. In Owens we held that trial counsel was deficient in failing to
argue in his motion to suppress that the “barebones affidavit” underlying a search
warrant conveyed only that a confidential informant had said he bought “a quantity
of crack” from the defendant at the defendant’s house three months earlier. 387
F.3d at 608. We stated that because the affidavit did not specify the quantity of
crack, which could have been slight, there would be no basis to think that crack or
the money received in the sale would still be on the premises three months later.
Id.; see United States v. Harju, 466 F.3d 602, 608 (7th Cir. 2006) (“Our decision in
Owens rested in large part on the fact that small quantities of drugs and of cash are
not likely to be found in the same location after several months have elapsed.”).
Here, the affidavit was sworn and the warrant executed only hours after police
learned that Burnett had supplied a woman with marijuana at his house, so the
amounts recovered do not undermine the determination of probable cause; in
contrast with Owens, there was no significant gap between the search and the last
confirmation that drugs were present in the residence. Also in contrast with
Owens, Detective Ball’s affidavit conveyed that Burnett had been dealing marijuana
No. 06-2377                                                                    Page 4

in the recent past; it stated that police executing the previous search warrant at his
house had recovered photos of him posing with large amounts of marijuana.

       Burnett also argues that the district court should have suppressed the gun
because Detective Ball acted in bad faith when he omitted the marijuana amounts.
Although suppression may be an appropriate remedy if an officer intentionally
misleads the issuing judge, see United States v. Leon 468 U.S. 897, 923 (1984), only
a deliberate or reckless omission that is material to the probable cause
determination will trigger the exclusionary rule, see United States v. Merritt, 361
F.3d 1005, 1010 (7th Cir. 2004), vacated on other grounds, 543 U.S. 1099 (2005);
United States v. Capozzi, 347 F.3d 327, 332 (1st Cir. 2003). Here, even if Ball had
included the marijuana quantities, the affidavit would have given the state judge
reason to believe that a search of Burnett’s house would uncover marijuana. Thus
the omission is immaterial, and suppression is unwarranted. See Merritt, 361 F.3d
at 1010.

                                                                         AFFIRMED.